Citation Nr: 1023256	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with major depression 
for the period prior to December 6, 2004.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In an October 2006 decision, the Board denied the 
Veteran's claim for an increased rating for the PTSD. 
Subsequently, the Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2007, the Court granted the parties' joint motion to 
vacate the October 2006 decision and remanded that matter for 
further development.  Following the Court's order, in June 
2008, the Board remanded the issue on appeal for further 
development of the record.

All of the above development was on the issue of entitlement 
to an increased initial rating in excess of 50 percent for 
PTSD with depression.  After the June 2008 remand, the RO, in 
an October 2008 rating decision, granted a 70 percent rating 
for PTSD with depression, effective October 6, 2008.  This 
was said to be the date that the evidence first showed the 
criteria for assignment of the higher rating.  In a November 
2008 statement to the VA, appellant's attorney indicated 
satisfaction with the 70 percent rating, but disagreed with 
the effective date.  

In an April 2009 decision, the Board denied an initial rating 
in excess of 50 percent for PTSD with depression for the 
period from November 14, 2001 to December 5, 2004, and 
granted a 70 percent rating for the period from December 6, 
2004 to October 6, 2008.  The Veteran appealed the Board's 
April 2009 decision to the Court.  The Veteran's attorney and 
a representative of the VA's General Counsel filed a Joint 
Motion for Partial Remand (Motion).   It was moved therein 
that the April 2009 decision, as it pertained to the denial 
of a rating in excess of 50 percent for the period prior to 
December 6, 2004, be vacated and the matter remanded to the 
Board.  In an Order of February 2010, the Court vacated the 
Board's decision and remanded the matter, pursuant to the 
joint motion.  The appeal as to the remaining issue was 
dismissed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  From the November 14, 2001 effective date of the grant of 
service connection to April 3, 2003, the Veteran's PTSD with 
major depression was manifested, primarily, by mild 
depression, sporadic nightmares, sleep disturbance, anxiety, 
and some avoidance behaviors; these symptoms are reflective 
of no more than occupational and social impairment with 
reduced reliability and productivity.   Occupational and 
social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships 
is not demonstrated.

3.  Since April 4, 2003, the Veteran's PTSD with major 
depression was manifested, primarily, by impaired impulse 
control (episodes of rage), some homicidal ideation (noted on 
one occasion), chronic sleep disturbance, irritability, 
hypervigilance, flat affect, social isolation, memory and 
concentration difficulties, panic attacks, and periods of 
dysphoric mood; collectively, these symptoms are indicative 
of occupational and social impairment with deficiencies in 
most areas and the inability to establish and maintain 
effective relationships is not demonstrated.  Symptoms of 
total occupational and social impairment have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD with major depression, for the period from 
November 14, 2001 to April 3, 2003 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 
(2008).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 70 percent rating for PTSD with 
major depression, from April 4, 2003, are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2006 post-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for higher initial ratings for his 
service-connected PTSD with depression.  This letter provided 
the Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  After 
issuance of the above letter, and proving the Veteran and his 
attorney additional opportunity to respond, the RO 
readjudicated the issue on appeal in an April 2006 and 
October 2008 SSOCs.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, Veteran Center 
treatment records, an April 2003 letter from his treating 
psychologist at the Veteran Center, and VA PTSD examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the April 2003 hearing before RO 
personnel and various written statements provided by the 
Veteran as well as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As noted above, the Veteran is currently assigned an initial 
50 percent disability rating for PTSD for the period prior to 
December 6, 2004, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2009).

A.  For the Period from November 14, 2001 to April 3, 2003

The pertinent medical evidence for this period includes post 
service VA and Veteran Center treatment records documenting 
the treatment the Veteran received for his PTSD.  A November 
2001 private treatment record reported the Veteran was having 
difficulty sleeping and being around groups of people.  He 
was also having flashbacks from his military service.  The 
doctor indicated the Veteran may be suffering from delayed 
onset PTSD.

During an April 2002 VA examination, the Veteran reported his 
military history. His military specialty was helicopter gun 
ship.  He flew many missions, one involved providing gun 
cover for other air crafts that were spraying Agent Orange. 
He was involved in a number of aircraft crashes where he 
suffered minor injuries, scratches and bruises.  From time to 
time after service he experienced some hyperarousal or 
exaggerated startle response and intrusive recollections of 
nightmares, but they were very infrequent.  He had a solid 
work history, working for "BJNE" for over 23 years.  He later 
became a project manager for a computer company and worked 
there eight years before being laid off.

Since "9/11" he has experienced anxiety, re-enactment of 
traumatic events in Vietnam and he has become more anxious.  
He avoids situations or people that may arouse his 
recollections.  He had sporadic nightmares.  He had no 
history of substance abuse; however, he has smoked cigarettes 
for 20 years.  There was no other history of psychiatric 
treatment or history of hospitalization for suicidality.  He 
had not lost time from work due to his psychiatric disorder.  
He was prescribed Ambien for his psychiatric symptoms.

Objectively, he was alert, appropriately dressed with 
adequate grooming and good eye contact.  His speech was 
clear, productive and goal-directed.  There was no 
abnormality of movements.  His mood was mildly depressed.  
His affect was appropriate to thought content with no 
obsessive, compulsive or phobic phenomena. There was no 
psychosis, delusions or hallucinations.  Cognitive functions 
were within normal limits, including concentration and 
attention. Insight and judgment were well preserved.  He was 
diagnosed with mild chronic PTSD, delayed onset, with 
depressive features.  He was assigned a Global Assessment of 
Functioning (GAF) score of 69.  

Vet Center records from May 2002 to December 2003 are 
negative for homicidal and/or suicidal ideations.  

In a May 2002 decision, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD effective 
November 14, 2001.  

Considering such evidence in light of the criteria listed 
above, the Board finds that during this period the Veteran's 
symptoms fall within the schedular criteria for a 50 percent 
rating showing that the Veteran's PTSD with depression 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
collective evidence for this period shows that the Veteran's 
mood was mildly depressed, he had sporadic nightmares, sleep 
disturbance, anxiety, and some avoidance behaviors.  His 
affect was appropriate to thought content with no obsessive, 
compulsive or phobic phenomena.  There was no psychosis, 
delusions or hallucinations.  No homicidal or suicidal intent 
and his concentration and attention were within normal 
limits.  All of these findings are consistent with the 
criteria for a rating of 50 percent.

The Board emphasizes that, prior to April 4, 2003, there 
simply is no medical findings of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships, or more severe symptomatology such as to 
warrant at least the next higher 70 percent rating.

The Board also points out that the GAF score of 69 assigned 
during the April 2002 VA examination does not support the 
assignment of any higher rating during the period in 
question.  According to DSM-IV, GAF scores that range from 61 
to 70 are assigned for PTSD with some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, having some meaningful 
interpersonal relationships.  In this case, the GAF score of 
69 assigned during this time period is reflective of symptoms 
consistent with a lower disability rating than the assigned 
50 percent rating for this time period.  

For these reasons, the Board finds that no more than an 
initial 50 percent rating is appropriate for the period from 
November 14, 2001 to April 3, 2003.  As the criteria for the 
next higher, 70 percent, rating for PTSD with depression are 
not met any point during this period, it logically follows 
that criteria for an even higher rating (70 or 100 percent) 
likewise are not met.

As such, there is no basis for staged ratings, pursuant to 
Fenderson, and higher ratings for the period from November 
14, 2001 to April 3, 2003, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against a higher rating during the period from November 14, 
2001 to April 3, 2003, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  For the Period from April 4, 2003

An April 4, 2003 letter from the Veteran's psychologist at 
the Veterans Center summarized the history of treatment the 
Veteran received. The Veteran attended weekly group sessions 
and relied on this treatment to help moderate his social 
isolation behavior (PTSD avoidance symptoms).  The 
psychologist noted the Veteran's willingness to be supportive 
and active in the group; however, this increased social 
interaction had not extended to relationships outside of the 
group or other non-Vietnam Veterans.  The Veteran continued 
to exhibit symptoms such as hyper-vigilance, irritability, 
sleeping difficulties (particularly when exposed to triggers 
that remind him of traumatic combat experiences) and 
heightened anxiety.

The psychologist noted that the Veteran struggled to make the 
best use of his treatment opportunities in order to function 
effectively on his job.  The Veteran found it hard to 
dramatically expand his social supports outside of the 
psychotherapy group he attended at the Veterans Center.  The 
psychologist highlighted the Veteran's struggles to function 
at work and in other social spheres with family and friends.  
The psychologist concluded that the "significant" disabling 
affects of the Veteran's PTSD merit close attention as they 
"significantly and seriously interfere with his functioning 
on the job and in other social interactions with family and 
acquaintances."  He referenced as most notable were the 
Veteran's high level of anxiety (reflected in his problems 
with concentration and memory), flat affect, social isolation 
behaviors, sleeping difficulties, his periods of dysphoric 
mood and episodes of irritability, hyper-vigilance, and 
hyperactivity that were tenuously controlled by his 
compliance with his prescribed treatment regime.  

In June 2003, the Veteran received another VA examination to 
determine the current severity of his PTSD. He reported 
experiencing "panic attacks" symptoms when he experienced 
difficulties at work.  He could not determine the exact 
frequency of these symptoms but suggested they occurred 3-4 
times per month.  He reported difficulty with retention of 
long-term memory of tasks that he used in his work.  
Previously learned complex tasks were now more difficult to 
remember.  He had no difficulty with abstract thinking, 
understanding complex commands, or reliably completing work; 
however, he did experience more difficulty executing the 
tasks due to the need to reference materials to complete 
tasks.  He was motivated to perform his job well; however, he 
had difficulty being in crowds and avoided going to places 
where lots of people would be.  He was more comfortable in an 
environment where there was not much interpersonal 
interaction.  He frequently experienced difficulty sleeping 
and had dreams mostly about his work or his mother.

Objectively, he was dressed in business attire with good 
grooming and hygiene.  He maintained good eye contact 
throughout.  There were no obvious abnormal movements and his 
speech was normal.  His mood was dysthymic and his affect was 
flat.  Thought processes were goal-directed and thought 
content contained preoccupation with reported memory 
difficulties.  Insight and judgment were good and there was 
no evidence to suggest a formal thought disorder, suicidal 
ideation or homicidal ideation.

The examiner noted that the Veteran did not report intrusive, 
avoidant and physiological PTSD symptoms that most Veterans 
report.  The Veteran reported that group therapy was helpful 
but he did not always disclose certain issues.  He thought 
about flying and his experiences in Vietnam but was unable to 
report how frequently he had those memories.

Vet Center treatment plans from July 2003 to August 2004 
reflect that the Veteran was to attend group counseling that 
was designed to provide him with the opportunity to socialize 
with other Veterans and explore alternatives to rage 
responses.  

A January 2004 Veteran Center intake form reflects that the 
Veteran had no evidence of delusions, disorganized thinking, 
or hallucinations.  Evidence of depression noted that the 
Veteran's appetite was poor, he had a recent weight loss of 
15 pounds, he reported sleep disturbance, low energy level, 
no suicidal thoughts, but indicated he had homicidal 
thoughts, which he explained as being angry with 
"Glendening" and "Clinton."  The assessment was PTSD with 
hyperarousal symptoms, reexperiencing symptoms, and 
avoidance.  Other psychological problems noted were 
depression and sleep disturbance/disruption.  

In an April 2006 rating decision, the RO granted an increased 
initial rating of 50 percent for PTSD with major depression, 
effective from the November 14, 2001 grant of service 
connection.  

In June 2008, the Board remanded this matter to the RO for 
additional development action.  In an October 2008 rating 
decision, the RO granted a 70 percent rating for PTSD with 
major depression, effective October 6, 2008.  

Thereafter, in an April 2009 decision, the Board granted a 
higher 70 percent disability rating for PTSD with major 
depression, effective December 6, 2004.  
The RO effectuated the Board's grant of a higher initial 
rating for PTSD with major depression in a May 2009 rating 
decision.  

Considering the evidence of record in light of the above 
criteria, and affording the Veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that since April 4, 2003 (supported by evidence 
provided in the letter from the Veteran's psychologist at the 
Veteran Center), the Veteran's PTSD with major depression 
more nearly approximates the criteria for a 70 percent 
rating.  See 38 C.F.R. § 4.7.

Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD with major depression 
symptomatology has included impaired impulse control 
(episodes of rage), some homicidal ideation (noted on one 
occasion), chronic sleep disturbance, irritability, 
hypervigilance, flat affect, social isolation, memory and 
concentration difficulties, panic attacks, and periods of 
dysphoric mood.

In granting the 70 percent for the Veteran's PTSD with major 
depression, the Board has considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD. Evidence of record 
does not indicate that the Veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  While the Veteran reports 
memory loss, he has not been found to have any memory loss 
for names of close relatives, his own occupation, or his own 
name. Lastly, the Veteran is clearly able to perform 
activities of daily living and is employable.  In sum, the 
psychiatric symptoms shown do not support the assignment of 
the maximum, 100 percent, rating.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a 70 percent, but no higher, rating for 
PTSD with major depression, from April 4, 2003, has been met.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  The Board 
points out that there is no showing that, at any point during 
either period that the Veteran's PTSD with major depression 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the Veteran's service-connected PTSD 
with major depression has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler 
standard.  In the absence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the rating criteria reasonably 
describe the Veteran 's disability level and symptomatology 
and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.


ORDER

For the period from November 14, 2001 to April 3, 2003, an 
initial rating in excess of 50 percent for PTSD with major 
depression is denied.

For the period from April 4, 2003, a 70 percent disability 
rating for PTSD with major depression is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


